Citation Nr: 1813183	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO) that denied reopening the Veteran's service connection claim.  The Veteran testified before the undersigned Veterans Law Judge at a May 2017 video-conference hearing; a transcript of the hearing is associated with the claims file.  In September 2017 the Board reopened and remanded this claim.  It has since been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDING OF FACT

The Veteran's current bilateral hearing loss diagnosed many years after service, is not shown to be related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104 (d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.

Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C. § 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including bilateral hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334   (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran has not alleged a continuity of symptomatology nor does the clinical evidence suggest continuous symptoms.

The medical evidence demonstrates that the Veteran has current bilateral hearing loss disability as defined by VA.  See February 2010, March 2016, and December 2016 VA examination reports; as well as an October 2016 private audiological report.  In addition, VA concedes the Veteran's reported military noise exposure during service.  The evidence, however, does not show the Veteran's bilateral hearing loss first manifested during his period of service or is otherwise etiologically related to his period of service.

The service treatment records do not indicate that the Veteran complained about hearing impairment.  On February 1962 separation examination, hearing was shown to be normal.

As to continuity of symptoms since service, the Board notes there is no evidence that the Veteran has reported continuous symptoms.  Thus, there is no continuity of symptoms beginning from service.  Hearing loss was not clinically diagnosed for purposes of 38 C.F.R. § 3.385 until February 2010, as evidenced by the VA examination report.

Regarding a nexus to service, in a March 2016 opinion, the VA audiologist, after reviewing the file, the Veteran's reported audiological, noise, and medical history, and the audiogram conducted at the examination, opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of his military noise exposure.  As rationale for her conclusion, the examiner cited a study conducted by the Institute of Medical in 2005 regarding Military and Noise exposure, which states that there is no scientific evidence to support delayed onset of noise induced hearing loss.

In support of his claim, the Veteran submitted an October 2016 private audiological report.  The provider noted that the hearing loss is at least as likely as not a result of military noise exposure.  The examiner did not provide any reasoning as to how he arrived at the conclusion.  As such, the Board finds this medical opinion is of little probative value.

In a December 2016 opinion, the VA audiologist noted there were no complaints of or treatment for hearing loss during service, and on separation examination hearing was shown to be normal.  The examiner reiterated that the Veteran's hearing loss is not related to his military service.  As rationale for her conclusion, the examiner again cited a study conducted by the Institute of Medical in 2005 regarding Military and Noise exposure, which states that there is no scientific evidence to support delayed onset of noise induced hearing loss.  The examiner acknowledged the October 2016 private opinion and noted that the opinion was based on case history only and not evidence during military service.  

As the VA examiner who provided the March 2016 and December 2016 opinions provided a rationale for her conclusion, which was based on an interview with the Veteran, a review of the Veteran's complete medical history, and current audiological examination, with reference to medical studies, the Board finds these opinions to be the most probative.  As such, the greater weight of the evidence is against the claim.

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current bilateral hearing loss and service, the Board again acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds, however, that the question regarding the potential relationship between the Veteran's hearing loss, and any instance of his military service, to include noise exposure or other injury, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Veteran's lay opinion is of lesser probative value than the VA medical opinions provided.  

Therefore, a medical link between the Veteran's current bilateral hearing loss and his period of service has not been shown, and the claim fails on this basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


